Citation Nr: 0705258	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-38 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to service connection for intention tremor 
disability.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 RO decision.  


FINDINGS OF FACT

1.	No disabilities were noted when the veteran was examined 
for entrance purposes.  

2.	There is no clear and unmistakable evidence of record to 
rebut the presumption of soundness.  

3.	The veteran was treated for tremors during service. 

4.	There is competent medical evidence that the veteran 
developed a tremor in service.  



CONCLUSION OF LAW

An intention tremor disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111 (West. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in October 2003 and January 2005; 
a rating decision in February 2004; a statement of the case 
in August 2004; and supplemental statements of the case in 
December 2004 and June 2005.  The above documents discussed 
specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under VA's duty to notify claimants prior 
to the last adjudication (a June 2005 supplemental statement 
of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of these claims.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at entrance into service.  38 U.S.C.A.  §§ 1110, 1111; 
38 C.F.R. § 3.304(b).  This presumption is rebutted where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and the 
injury or disease was not aggravated by such service.  Id.  
VA must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness.  Satterfield v. 
Nicholson, 20 Vet. App. 386 (2005); see Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004) (citations omitted); see 
also VAOPGCPREC 3-2003 (July 16, 2003) (69 Fed. Reg. 25178 
(2004)).  

Only conditions that are recorded in examination reports are 
considered "noted" defects or disorders.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

Statements by a veteran concerning a preexisting condition, 
alone, are not sufficient to rebut the presumption of 
soundness. See Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995) (supporting medical evidence is needed to establish 
the presence of a preexisting condition). 

The veteran contends that his intention tremor disability 
began in service.  He states that he did not have tremors 
prior to service and did not receive treatment for a tremor 
or nervous condition before he entered service. 

A July 1971 enlistment examination is negative for a tremor 
disability.  The veteran reported that he did not have 
"nervous trouble of any sort" prior to service.  

The service medical records reveal that in March 1974 the 
veteran had complained of a tremor in his hands.  The veteran 
reported that the tremor occurred "all the time" for a 
duration of 5 years and his mother and father had a history 
of similar problems.  A neurological disease was to be ruled 
out.  Subsequent treatment notes show that there was a marked 
improvement in tremor - nervousness.  The impression was 
probable anxiety.  

In April 1974, the veteran also complained of a tremor and 
the physician referred the veteran to a neurology evaluation 
to resolve whether or not it was a familial tremor or 
anxiety.  

A May 1974 neurology evaluation indicates that the veteran 
first noted shaking of his hand in the ninth grade and the 
tremor was getting worse.  The neurological exam was negative 
and the physician noted that the tremor was "probably 
familial."

At the time of separation from service, the veteran's 
neurologic system was described as clinically normal.  The 
veteran reported during his separation exam that he had a 
history of "nervous trouble."  An April 1975 separation 
examination states that the veteran had "nervous trouble 
associated with occasional tremors of hands since 1960" 
which were treated, responded to medication and were 
resolved.  The veteran was totally asymptomatic and no longer 
required medication.  

A December 2003 letter from the veteran's private physician 
stated that the physician noticed the veteran's nervousness 
in 1993.  In 2002,  the veteran was diagnosed with depression 
and anxiety.  

A February 2004 VA Compensation and Pension Examination 
diagnosed the veteran with a benign familial tremor.  A 
February 2004 VA neurological examination indicates that the 
veteran developed an intention tremor while in service.  The 
physician stated that the etiology of the tremor could not be 
determined.  The physician opined that it was "not related 
to anything the veteran did in service.  It could be an 
inherited problem possibly or just something that did come on 
the veteran."  The physician noted that he does not have 
family or brothers with a tremor, but is it is "nothing he 
would have developed while in" service because he was not 
expose to any toxic chemicals and was not around anything in 
service that would have caused the tremor.  

There is no clear and unmistakable evidence of a preexisting 
tremor disorder.  The Board notes that there are no pre-
service medical records of record.  There are statements in 
the record indicating that the veteran stated the tremors 
existing prior to service, however, there is no 
contemporaneous evidence of such.  The Board concludes that 
there were no defects or disorders noted when the veteran 
entered service.  

The only evidence of record are the notations by the in-
service physicians of the veteran's own account of his 
medical history.  The Board finds that the physicians' 
notations alone do not constitute clear and unmistakable 
evidence of a preexisting disability.  See Gahman and Crowe, 
supra.  Furthermore, there is no evidence of inservice 
aggravation.  Therefore, the presumption of soundness is not 
rebutted. 

The evidence of record does show that the veteran first 
complained of tremors while in service in 1974, 3 years after 
he entered service.  The veteran also has a current diagnosis 
of intention tremor which a VA examiner identified as 
developing in service.  Therefore, the Board concludes that 
the veteran's intention tremor was incurred in service and 
service connection is warranted.  


ORDER

Service connection for intention tremor is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


